                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  MICHAEL WILLIAMS,                              )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )       No.    3:20-CV-169-CLC-DCP
                                                 )
  CPL LANAMIN and CO EARLS,                      )
                                                 )
                Defendants.                      )

                                  MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Defendants have

 filed a motion seeking summary judgment in their favor due to Plaintiff’s failure to exhaust his

 administrative remedies for the claims in his complaint as the Prison Litigation Reform Act

 (“PLRA”) requires [Doc. 14], as well as an affidavit from the Grievance Chairman Corporal for

 Morgan County Correctional Complex (“MCCX”) [Doc. 14-1], a printout of Plaintiff’s grievance

 record [Doc. 14-2], a memorandum [Doc. 15], and a statement of material facts [Doc. 16] in

 support thereof. Plaintiff has not filed a response, and his time for doing so has passed. See E.D.

 Tenn. L.R. 7.1. Upon consideration of the pleadings, the competent evidence, and the applicable

 law, the Court finds that this motion [Doc. 14] should be GRANTED.

        I.      STANDARD

        Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary

 judgment, the court must draw all reasonable inferences in favor of the nonmoving party. McLean

 v. 988011 Ontario Ltd, 224 F.3d 797, 800 (6th Cir. 2000). As such, the moving party has the




Case 3:20-cv-00169-CLC-DCP Document 18 Filed 07/28/20 Page 1 of 4 PageID #: 78
 burden of conclusively showing the lack of any genuine issue of material fact. Smith v. Hudson,

 600 F.2d 60, 63 (6th Cir. 1979).

        To successfully oppose a motion for summary judgment, “the non-moving party . . . must

 present sufficient evidence from which a jury could reasonably find for him.” Jones v. Muskegon

 Cnty., 625 F.3d 935, 940 (6th Cir. 2010). However, a district court cannot grant summary

 judgment in favor of a movant simply because the adverse party has not responded. Stough v.

 Mayville Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998). Rather, the court is required to, at a

 minimum, examine the motion to ensure that the movant has met its initial burden. Id. In doing

 so, the court “must not overlook the possibility of evidentiary misstatements presented by the

 moving party.” Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 407 (6th Cir. 1992). The court

 must “intelligently and carefully review the legitimacy of [] an unresponded-to motion, even as it

 refrains from actively pursuing advocacy or inventing the riposte for a silent party.” Id.

        II.     COMPLAINT ALLEGATIONS

        Plaintiff’s only claim proceeding herein is that on March 17, presumably in 2020,

 Defendants Lanamin and Earls slapped his face “across his ear,” punched him in the kidneys, and

 choked him to the point of passing out, thereby causing his ear to be cut open and his left eye to

 be swollen and black, because another prisoner had stolen money and only that prisoner and

 Plaintiff had their cell pie flaps open [Doc. 1 at 4; Doc. 4 at 3–4]. With regard to his exhaustion

 of administrative remedies for this claim, Plaintiff states in his unsworn complaint that MCCX has

 a prisoner grievance system and that he complied therewith by “sen[ding] statements to [the] unit

 manager and internal affairs” [id. at 2].

        III.    ANALYSIS

        The PLRA provides that “[n]o action shall be brought with respect to prison conditions

 under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison,

                                                   2

Case 3:20-cv-00169-CLC-DCP Document 18 Filed 07/28/20 Page 2 of 4 PageID #: 79
 or other correctional facility until such administrative remedies as are available are exhausted.”

 42 U.S.C. § 1997e(a). This requires “proper exhaustion” of prisoners’ administrative remedies for

 all claims. Woodford v. Ngo, 548 U.S. 81, 93 (2006). As such, prisoners must complete “the

 administrative review process in accordance with the applicable procedural rules, including

 deadlines, as a precondition to bringing suit in federal court.” Id. at 88.

        To properly exhaust his claims, a prisoner must utilize every step of the prison’s procedure

 for resolving his grievance and follow the “‘critical procedural rules’” in a manner that allows

 prisoner officials to review and, where necessary, correct the issues set forth in the grievance “‘on

 the merits.’” Troche v. Crabtree, 814 F.3d 795, 798 (6th Cir. 2016) (quoting Woodford, 548 U.S.

 at 81, 95)). “There is no uniform federal exhaustion standard [and] [a] prisoner exhausts his

 remedies when he complies with the grievance procedures put forward by his correctional

 institution.” Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017).

        In support of their motion for summary judgment asserting Plaintiff failed to properly

 exhaust his administrative remedies for the claim proceeding herein, Defendants filed the affidavit

 of Mark Avery, the Grievance Chairman Corporal for MCCX, in which Mr. Avery testifies that

 Plaintiff has not filed any grievances at MCCX since March 14, 2019, and that a true and accurate

 printout of a list of all grievances Plaintiff has filed which confirms Mr. Avery’s testimony is also

 attached to the motion [Docs. 14-1 and 14-2]. The record supports this testimony [Doc. 14-2].

 Also, as set forth above, Plaintiff did not file anything disputing this evidence. Moreover, while

 Plaintiff stated in his complaint that he had complied with MCCX’s grievance procedure by

 sending statements to the unit manager and internal affairs, this statement is not sworn, and the

 Court therefore cannot consider it for purposes of summary judgment. Fed. R. Civ. P. 56(c)(4);

 Dole v. Elliot Travel & Tours, Inc., 942 F.2d 962, 968–69 (6th Cir. 1991) (a court may not consider

 unsworn statements when ruling on a motion for summary judgment); El Bey v. Roop, 530 F.3d

                                                   3

Case 3:20-cv-00169-CLC-DCP Document 18 Filed 07/28/20 Page 3 of 4 PageID #: 80
 407, 414 (6th Cir. 2008) (a sworn complaint carries the same weight as an affidavit for purposes

 of summary judgment).

        Accordingly, Defendants have met their burden to establish that no reasonable jury could

 find tat Plaintiff properly exhausted his available administrative remedies for the incident

 underlying his complaint prior to filing this action as the PLRA requires, and they are entitled to

 summary judgment.

        IV.     CONCLUSION

        For the foregoing reasons, Defendants’ motion for summary judgment [Doc. 14] will be

 GRANTED and this action will be DISMISSED without prejudice.

        Further, the Court CERTIFIES that any appeal from this decision would not be taken in

 good faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on any

 subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.



                                                      /s/
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE




                                                 4

Case 3:20-cv-00169-CLC-DCP Document 18 Filed 07/28/20 Page 4 of 4 PageID #: 81
